DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)(suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 USC § 101).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 16/867,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of Co-pending Application 16/867,164
Regarding claim 1: A method for managing frequency channels in a shared spectrum available to 
a radio local access network device (RLAN) in a wireless network, the method comprising: retrieving a plurality of parameters for one or more high-priority users in the wireless network, wherein the plurality of parameters includes location and frequency information associated with each of the one or more high-priority users;  computing, based on the retrieved parameters, a plurality 
of interference-to-noise power ratio (I/N) contour values;  storing the 
plurality of I/N contour values in a database;  receiving, from the RLAN in the wireless network, a request for channel availability, wherein the received request includes at least a first value;  extracting, based on the first value 
in the request for channel availability, I/N contour values from the database 
exceeding a threshold value;  determining, based on the extracted I/N contour 
values, available frequency information corresponding to the received request 
for channel availability;  and transmitting a channel availability response 
comprising the available frequency information.
Regarding claim 1: A method for managing frequency access in a shared spectrum available to a 
radio local access network (RLAN) in a wireless network, the method comprising: 
retrieving a plurality of parameters for one or more high-priority users in the 
wireless network, wherein the plurality of parameters includes location and 
frequency information associated with each of the one or more high-priority 
users;  
computing, based on the retrieved parameters, a plurality of interference-to-noise power ratio (I/N) contours;  storing the plurality of UN 
contours in a database;  
receiving, from an RLAN device in the wireless network, a request for spectrum availability, wherein the received request includes at least a first value;  extracting, based on at least the first value in the request for spectrum availability, an I/N contour from the database matching RLAN device parameters;  determining, based on the extracted I/N 
contour, available frequency information corresponding to the received request for spectrum availability;  and transmitting, to the RLAN device, the available 
frequency information.
Regarding claim 2: The method of claim 1, wherein the plurality of parameters is retrieved 
from a universal licensing system (ULS) database.
Claim 4: The method of claim 1, wherein the plurality of parameters is retrieved from a universal licensing system (ULS) database.
Regarding claim 3: The method of claim 1, wherein the high-priority users comprise at least 
one incumbent user that had access to a frequency channel in the shared 
spectrum before that channel was included in the shared spectrum.
Claim 5: The method of claim 1, wherein the high-priority users comprise at least 
one incumbent user that had access to a frequency range in the shared spectrum.
Regarding claim 4: The method of claim 1, wherein the channel availability response further 
includes interference information.
Regarding claim 6: The method of claim 1, wherein the available frequency information further 
includes interference information.
Regarding claim 5: The method of claim 1, further comprising: determining, based on an RLAN 
antenna gain, an indication of RLAN power in a direction of a high-priority 
user;  and computing, based on the determined indication of RLAN power, the plurality of the I/N contour values.
Regarding claim 7: The method of claim 1, further comprising: determining, based on an RLAN 
device antenna gain, an indication of RLAN device power in a direction of a 
high-priority user;  and computing, based on the retrieved parameters and the determined indication of RLAN device power, the plurality of the I/N contours.
Regarding claim 6: The method of claim 1, further comprising: determining, based on the 
available frequency information, a location of the RLAN, an above ground level 
(AGL) height of the RLAN;  and computing, based on the AGL height and an RLAN power, an RLAN impact area.
Regarding claim 8: The method of claim 1, further comprising calculating an RLAN impact area, 
wherein calculating the RLAN impact area comprises: determining, based on the 
available frequency information and a location of the RLAN device, an above 
ground level (AGL) height of the RLAN device;  and computing, based on the AGL 
height and an RLAN power, the RLAN impact area.
Regarding claim 7: The method of claim 1, wherein the first value in the request for channel availability comprises a horizontal uncertainty value or a vertical uncertainty 
value.
Regarding claim 9: The method of claim 1, wherein the first value in the request for spectrum availability comprises a horizontal uncertainty value or a vertical uncertainty 
value.


As can be seen from the table above, a number of the claims of the instant application are substantially similar to the claims of the co-pending application such that the allowance of one set of claims would unjustifiably time-wise extend the right of patent for second set of claims. The claims are patentably indistinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). Thus, it is necessary for the applicant to file a terminal disclaimer in this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo et al. (US 2020/0245152 A1) “Electronic Device and Method for Wireless Communication and Computer Readable Storage Medium”
Krenik et al. (US 2004/0077356 A1) “Wirelessly-Linked, Distributed Resource Control to Support Wireless Communication in Non-Exclusive Spectrum”
Brewer et al. (US 2010/0248771 A1) “Selectively Allocating Data Channel Resources to Wireless Communication Devices Within a Wireless Communications System”
Smith et al. (US 2012/0014332 A1) “Methods and System for Dynamic Spectrum Arbitrage”
Gauvreau et al. (US 2014/0080535 A1) “Methods and Apparatus for Shared Access System”
Smith et al. (US 2014/0355570 A1) “Methods and System for Intelligent Selection of Devices for Hand-Ins”
Smith et al. (US 2017/0006087 A1) “Methods and System for Dynamic Spectrum Arbitrage with a Mobility Load Balancer Gateway”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411